Citation Nr: 1449250	
Decision Date: 11/05/14    Archive Date: 11/10/14

DOCKET NO.  09-24 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for diabetes mellitus, with erectile dysfunction and glaucoma.


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1964 to June 1966.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2008 rating decision of the Boston, Massachusetts, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In July 2009, the Veteran requested a hearing before a Veterans Law Judge at his local VA office, but in November 2013 he withdrew his hearing request. 

In March 2014, the Board remanded the case for due process reasons.
 
In August 2008, March 2014, and October 2014, the Veteran submitted claims for service connection for heart disease.  The Board cannot take original jurisdiction of this claim.  It is referred to the RO for appropriate action.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for diabetes mellitus, with erectile dysfunction and glaucoma, which he contends is related to service in the Republic of Vietnam.

The Veteran asserts that he was attached to an Air Force Communication Unit that was sent to the Tan Son Nhut Air Base, Republic of Vietnam, sometime between January and March 1965.  He reportedly arrived on a Continental Airlines flight and stayed at the terminal for approximately six hours until learning that he was not needed.  He reports that he was sent back to Fort Lewis Army Base, United States, that the same day.  See Notice of Disagreement (Jun. 2008).

While the Veteran's DD-214 does not show the claimed Vietnam service, such service may have been documented in his service personnel records.  It appears that the Veteran's service treatment records have been lost, but that his personnel records have not yet been requested.  As presence in the Republic of Vietnam may be dispositive to the Veteran's claim, these records must be obtained.  38 C.F.R. § 3.159(c)(2) (2014).

This remand for additional development will also allow for the Veteran's representative to have another opportunity to submit a VA Form 646 as requested in the Board's March 2014 remand.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's service personnel records, including documentation of any transfers or temporary duty records. 

If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case.  

3.  Finally, prior to returning the case to the Board, afford the Veteran's representative another opportunity to complete a VA Form 646 or other written argument in support of the current appeal.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

